ORDER
UPON CONSIDERATION of Petitioner’s Motion for Immediate Interim Suspension of Respondent and the record herein, it is this 8th day of April, 2014,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that Respondent, Michael Craig Worsham, be, and he is hereby suspended, effective immediately, from the further practice of law pending further Order of this Court; and it is further
ORDERED that the Clerk of this Court shall strike the name of Michael Craig Worsham, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d); and it is further
ORDERED, that the provisions of Maryland Rule 16-760 apply to this order.